DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered. 
Response to Amendment
The Examiner acknowledges the amending of claims 1 and 10.
Specification
The abstract of the disclosure is accepted.
Claim Rejections - 35 USC § 112
The previous 112b rejection of claim 1 is withdrawn due to the current amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 1 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 states “a first intensity of the stimulated emission of the radiation of the second wavelength is adjusted to a second intensity of the radiation of the third wavelength”. This can be interpreted as a conversion of the second wavelength to the third, which is not supported by the instant application. 
It is understood that the color control is used to suppress the 2nd/3rd wavelength in order to favor the 3rd/2nd wavelength. It is suggested that more precise claim language be drafted to limit the operation of the color control to that enabled by the original specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For purposes of examination, the first wavelength will be/has been considered the wavelength of the pumping laser light.
Response to Arguments
It is noted that the Examiner’s responses below are largely a copy of those included with the Advisory action of 12/16/2021 as no updated Remarks from the Applicant were located in the casefile.

Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.
With respect to the 112a rejection of claim 1, the Applicant has argued the amended language clears up the outlined issue.
The Examiner does not agree. The issue outlined by the Examiner is that the language can be read as the 2nd wavelength is being converted to the 3rd wavelength. Such language is not supported by the original specification. Addition of labels to the first/second intensities does not correct for this issue.
With respect to the presented 103 rejection of Scheps as modified in view of Fibrich and Momiuchi in rejecting claim 1, the Applicant has argued one of ordinary skill in the art would not be motivated to create a combined collinear output beam using the arrangement of Scheps fig.3 as Scheps fig.4 already teaches a collinear output of the 3 wavelengths.
The Examiner does not agree. The embodiment of fig.3 of Scheps, as modified in view of Momiuchi, was motivated to make use of an RGB output, but was not motivated to be changed to a liner cavity. In other words, by making use of the arrangement of fig.3 of Scheps as modified, one of ordinary skill would have the option to make use of multiple outputs of a variety of wavelengths in a variety of directions. Figure 3 of Scheps was essentially modified to change the mirrors/reflectivities to 
The Applicant has additionally argued that the teachings of Momiuchi would necessitate the use of additional pumping elements ("...two light emitters-numeral elements #14 and #21...") which would require a re-engineering of Scheps.
The Examiner does not agree. The outlined modification of Scheps was not one of whole-sale reconfiguration of the system. The outlined rejection was one of demonstrating that a similar system ( folded path, multi-wavelength device) as taught by Momiuchi was known to use a multi-wavelength output from what would be an equivalent '2nd mirror’. Scheps was not modified to utilize additional gain material ( which is why Momiuchi uses 2 pumps) or additional pumping sources. The combination is therefore found to be reasonable to one of ordinary skill in the art.
With respect to claim 10, the Applicant has argued the newly added claim language differentiates from the art of Scheps and other art of record.
The Examiner does not agree. Claim 10 is largely directed to the same subject matter as claim 1 with the inclusion of a specific recitation that the second mirror outputs the pump light, and it lacks the color control module. The Examiner notes the outlined modification largely mirrors that in claim 1 and therefore the Examiner refers the Applicant to the above response (and included art rejection below) for reasons pertaining to the obviousness and reasonable nature of the combination of references.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheps (US 2003/0035447) in view of Fibrich et al. (“Power-scaling of Pr:YAlO3 laser operating in CW regime at 747 nm and 720 nm wavelengths”, Applicant submitted prior art) and Momiuchi et al. (US 7158555).
With respect to claim 1 Scheps teaches a laser light source unit for vehicles, the laser light source unit comprising: a resonator (fig.3) containing a first end mirror (fig.3 #307) and a second end mirror (fig.3 #316), between which an active laser medium (fig.3 #308) is arranged, a pump device (fig.3 emitting beam #112) for generating a pump radiation (fig.3 #112, blue) introduced via the first end mirror into the resonator, wherein the pump radiation corresponds to a first wavelength (fig.3 blue) and wherein the active laser medium is configured such that laser light of at least one of the first wavelength a second wavelength (fig.3 red) and/or of a third wavelength (fig.3 green) is radiated,

-  wherein the second end mirror is configure to output laser light that exits the laser source unit (fig.2 #318). 
Scheps does not specify a color control module, which acts on the radiation of the second wavelength and/or the radiation of the third wavelength in such a way that a first intensity of the stimulated emission of the radiation of the second wavelength is adjusted to a second intensity of the radiation of the third wavelength, or vice versa. Fibrich teaches a similar Pr based laser device producing multiple wavelength outputs wherein a color control module (fig.5 Lyot filter), which acts on the radiation of the second wavelength and/or the radiation of the third wavelength in such a way that an intensity of the stimulated emission of the radiation of the second wavelength is adjusted to the radiation of the third wavelength, or vice versa (pg.4 para.2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a similar Lyot type filter in the folded arm path of the Pr based resonator as taught by Fibrich in the device of Scheps in order to control the relative amounts of the output radiation wavelengths produced.
Scheps further teaches a single end mirror used to output all 3 wavelengths of radiation in an alternate embodiment (fig.4). Scheps does not specify the laser light outputted by the second end mirror includes the radiation of the first wavelength, the radiation of the second wavelength, and the radiation of the third wavelength in the cavity configuration of figure 3. Momiuchi teaches a multi-wavelength laser source (fig.1) which includes pumping through a first end mirror (fig.1 #15), a wavelength dependent splitter (fig.1 #25) directing light to an additional mirror (fig.1 #22) and a second 
With respect to claim 2, Scheps further teaches the intermediate mirror is arranged on the optical axis of the active laser medium (fig.3 #310 on central axis) and the third end mirror is arranged outside the optical axis of the active laser medium (fig.3 #312 off central axis).
With respect to claim 4, Scheps, as modified by Fibrich, teaches the color control module is arranged in the optical path of the radiation of the second wavelength (in the folded arm noted above and thereby the second wavelength) and/or the radiation of the third wavelength.
With respect to claim 5, Scheps, as modified, teaches the radiation of the second wavelength and/or the radiation of the third wavelength passing through the color control module is/are reduced or enhanced by rotating the color control module (Fibrich, fig.5 rotation of the Lyot filter).
With respect to claim 6, Scheps, as modified, teaches the color control module comprises a birefringent medium (Lyot filter is birefringent based) or a polarizing filter or a neutral density filter.
With respect to claim 8, Scheps teaches the first end mirror has a planar configuration ([0034]) and the second end mirror has a spherical configuration (fig.3 both #312/316 spherical).
With respect to claim 9, Scheps teaches an upstream optical unit in an output direction of the pump device for generating a predefined light distribution ([0039] modulators affecting light output distribution at least via on/off operation).

s 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheps and Fibrich in view of Momiuchi and Seelert et al. (US 2007/0189343).
With respect to claim 3, Scheps, as modified, teaches:
-   the first end mirror is transmissive to the first wavelength ([0034]), and
-    the first end mirror is configured to be highly reflective for the radiation of the third wavelength ([0035, 37, 38]), and
-    the second end mirror is configured to be partially reflective for the radiation of the second wavelength and the radiation of the third wavelength ([0035, 37, 38]).
Scheps does not specify the second end mirror is configured to be highly transmissive for the radiation of the first wavelength. Seelert teaches a similar Pr laser including each cavity mirror to be transmissive for the first wavelength (blue, fig.1 note blue output, [0018-21]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the end mirror of Scheps to enable transmission of blue light in order to change the output direction of the blue from the cavity.
With respect to claim 7, Scheps teaches the device outlined above, including using a Pr gain medium ([0027]), but does not teach the active laser medium consists of a praseodymium-doped yttrium lithium fluoride crystal material and that the pump device has a laser diode that radiates the pump radiation of a blue wavelength as the first wavelength. Seelert further teaches using a blue laser diode pump ([0013]) and Pr:YLF ([0016-17]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a blue laser diode pump and Pr:YLF as taught by Seelert in the system of Scheps in order to make use of a widely available and powerful input pump source and a laser gain material allowing for polarization control and selection of a desired output spectrum (Seelert, [0016-17]).

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheps in view of Seelert and Momiuchi.
With respect to claim 10, Scheps teaches a method for generating laser light (fig.3), wherein a pump radiation (fig.3 #112) is coupled from outside via a first end mirror (fig.3 #307) into a resonator (fig.3) having an active laser medium (fig.3 #308), the method comprising the steps of:
-    generating a radiation (fig.3 red) of a second wavelength in the active laser medium that is exclusively deflected at an intermediate mirror (fig.3 #310) out of the optical path of the pump radiation in the direction of a third end mirror (fig.3 #312) arranged at a distance from the optical path of the pump radiation (fig.3 #312 off central axis), at which third end mirror the radiation of the second wavelength is reflected in the direction of the intermediate mirror ([0035]), and
-    generating a radiation of the third wavelength in the active laser medium (fig.3 green) that is transmitted at the intermediate mirror ([0036]) in the direction of the first end mirror or in the direction of the second end mirror (fig.3 #316);
-   generating laser light including radiation of the radiation of the first wavelength, the radiation of the second wavelength, and the radiation of the third wavelength by additive color mixing (3 wavelengths (red, green and blue) are generated, each of which is located within the laser cavity and each of which is shown to overlap and lie on the same axis (fig.3)).
Scheps does not specify the pump radiation is decoupled at a second end mirror of the same as laser light with a predefined wavelength or with a predefined wavelength range. Seelert teaches a similar Pr laser including each cavity mirror to be transmissive for the first wavelength (blue, fig.1 note blue output, [0018-21]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the end mirror of Scheps to enable transmission of blue light in order to change the output direction of the blue from the cavity.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are related RGB laser systems:
US 8995481, 2020/0295523.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828